Case 2:20-mj-30373-DUTY ECF No. 8, PagelD.17 Filed 12/17/20 Page 1 of 4

AO 199 (EDMI 03/12) Order Setting Conditions of Release Page_1| of _4

 

UNITED

United States of America

Vv.

Ali Hussein Jaghbir
|

ORDER §

) STATES DISTRICT COURT

for the
Eastern District of Michigan

Case No. 20-30373

Nome ee Nee ee Ne ee ee”

ETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant} s release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

 

(2) The defendant must coope
U.S.C. § 14135a.

ate in the collection of a DNA sample if the collection is authorized by 42

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing

before making any chang

 

(4) The defendant must appea

+ of residence or telephone number.

in court as required and, if convicted, must surrender as directed to serve

a sentence that the court may impose.

The defendant must appea
|
|

Via Zoom
on 1/7/21 at lpm |

If blank, defendant will be

 

at (if blank, to be notified) :

Place

Date and Time

notified of next appearance.

(5) The defendant must sign an Appearance Bond, if ordered.

 
AO 199 (EDMI 03/12) Order Setting Conditions of Release

Case 2:20-mj-30373-DUTY ECF No. 8, PagelD.18 Filed 12/17/20 Page 2 of 4

Page_2 of _4

 

IT IS FURTHER ORDERED that th¢
[1 (6) The defendant is placed in,

(7)

|
ADDITIONAL CONDITIONS OF RELEASE

defendant’s release is subject to the conditions marked below:

the custody of

 

(See separate Agreement tc Assume Custody of the Defendant).

The defendant must: |

OOO

(a)

(b)
(c)
(d)

report, as directed
Pretrial Servi
|_| Probation De

continue or active

  

, to:
ces.
‘partment.

ly seek employment.

 

continue or start

agree not to appl

written permissio

   
  

education program.

  

for or enter into any loan or other credit transaction without the previous
of the pretrial services office or supervising officer.

 

(e) surrender any pas sport to: Pretrial Services by 12/21/20 at 4 p.m.
(f)

(g)

not obtain a pass| ort or other international travel documents.

NAAN

abide by the foll

Travel restricted to the Eastern District of Michigan;
Travel restricted to the State of Michigan;
Travel restricted to: Continental United States
unless I have the previous consent of the pretrial services office, supervising officer or
the court.
|

avoid all contact] directly or indirectly, with any person who is or may become a victim or
witness in the inyestigation or prosecution, including but not limited to:
List to be provided by U.S. Attorney;

wing restrictions on personal association, place of abode, or travel:

 

(h)

 

[] Other persons:
(i)
G)

get medical or psychiatric treatment.

return to custody
at

each (week) day at o’clock after being released each (week) day
o’clo 4k for employment, schooling, or the following purpose(s):

 

maintain residence at a halfway house or community corrections center, as the pretrial
services office or supervising officer considers necessary.

(k)

(I)

not possess a firearm, destructive device, or other dangerous weapons.

 

(m) not use alcohol:|

[J at all.

[J excessively,

 
Case 2:20-mj-30373-DUTY ECF No. 8, PagelD.19 Filed 12/17/20 Page 3 of 4

AO 199 (EDMI 03/12) Order Setting Conditions of Release Page_ 3 of _4

 

L] @)
(0)

1 ©)
Ol @

LI ®

[J (s)
(t)

 
  
  
 
 
 
 
 
 

not use or unlawfully possess a narcotic drug or other controlled substances defined in
21 U.S.C. § 802, unless prescribed by a licensed medical practitioner.

submit to any testing required by the pretrial services office or supervising officer to
determine whether the defendant is using a prohibited substance. Testing may be used with
random frequency and include urine testing, the wearing of a sweat patch, a remote alcohol
testing system, or any form of prohibited substance screening or testing. The defendant
must not obstruct or attempt to obstruct or tamper with the efficiency and accuracy of any
prohibited substance screening or testing. If initial screen is negative, discontinue testing

participate in a program of inpatient or outpatient substance abuse therapy and counseling if

 

to , or

[] from

health treatment; attorney visits; court appearances; court-ordered obligations; or
other activities pre-approved by the pretrial services office or supervising officer;
or

[] (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down except for
medical necessities and court appearances or other activities specifically approved

by the court.

submit to locatio: monitoring as directed by the pretrial services office or supervising
officer and comply with all of the program requirements and instructions provided.

[-] You must pi y all or part of the cost of the programs based upon your ability to pay as
the pretrial services office or supervising officer determines:

Cc] @ L cation monitoring technology as directed by the pretrial services office or
supervising officer;
LJ (ii)

Adio Frequency (RF) monitoring;
|_| (iii) Passive Global Positioning Satellite (GPS) monitoring;
T | (iv) ctive Global Positioning Satellite (GPS) monitoring (including “hybrid”
(Active/Passive) GPS);
CO] »

oice Recognition monitoring.
report as soon ag possible, to the pretrial services office or supervising officer, every contact
with law enforcement personnel, including arrests, questioning or traffic stops.

 
 

Participate in a Mental Health assessment and treatment as directed by Pretrial Services

 

 

 

 

 

 
Case 2:20-mj-30373-DUTY ECF No. 8, PagelD.20 Filed 12/17/20 Page 4 of 4

AO 199 (EDMI 03/12) Order Setting Conditions of Release Page_4 of _4

 

ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your
arrest, a revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court
and could result in imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more
than ten years and for a federal misdemeanor offense the punishment is an additional prison term of not more than one
year. This sentence will be consecutive (i.e., in addition) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal
investigation; tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or
informant; or intimidate or attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties
for tampering, retaliation, or intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a
sentence, you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are
convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you

will be fined not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will

be fined not more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor — you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive.
In addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to
obey all conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the

penalties and sanctions set forth above.
\
fame ZZ :

Defendant's Signatafe

WE Ar P_, 01

City and State

Directions to the United States Marshal

The defendant is ORDERED released after processing.

| The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that
the defendant has posted bond and/or complied with all other conditions for release. If still in custody, the
defendant must be produced before the appropriate judge at the time and place specified.

Date: December 17, 2020 s/Kimberly G. Altman
Judicial Officer's Signature

Kimberly G. Altman, U.S. Magistrate Judge

Printed name and title
